DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  The phrase “volume of the” should be inserted before “expansion” at line 3.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawryluk (U.S. Patent No. 4,030,457).

    PNG
    media_image1.png
    434
    472
    media_image1.png
    Greyscale

	Regarding claim 1, Hawryluk discloses an apparatus for improving the efficiency of an internal combustion engine (11) having a multi-stroke combustion chamber employing at least one inlet valve for receipt of a metered air/fuel mixture and at least one exhaust valve for discharge of spent air/fuel mixture, said improvement comprising an intake track (25) for receipt of said metered air/fuel mixture (Annotated Figure; column 1, lines 46 – 54), said intake track (25) comprising a series of conductive tubes (tube) and elbows (elbow) to draw conductive heat from said exhaust for vaporization of said metered air/fuel mixture (Annotated Figure; column 1, lines 50 – 54), and an expansion chamber (26) positioned between said intake track (25) and said combustion chamber (in engine 11) (Annotated Figure; column 1, lines 50 – 54).
Hawryluk discloses all of the structural limitations of claim 1.  As all of the structural limitations are disclosed, at least one elbow of Hawryluk is capable of inhibiting suspended liquid fuel droplets from passing until vaporization, and said expansion chamber (26) is capable of delivering said metered vaporized air/fuel mixture to said combustion chamber above 225° F.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As at least one elbow of Hawryluk is capable of inhibiting suspended liquid fuel droplets from passing until vaporization, and said expansion chamber (26) is capable of delivering said metered vaporized air/fuel mixture to said combustion chamber above 225° F, Hawryluk discloses all of the limitations of claim 1.
Regarding claim 2, Hawryluk further discloses wherein said metered air/fuel mixture is provided by a carburetor (20) (Annotated Figure; column 1, lines 46 – 54).
Regarding claim 3, Hawryluk further discloses wherein fuel flow to said carburetor (20) is reduced in response to the increased vaporization of said air/fuel mixture (column 2, lines 25 – 35).
Regarding claim 4, Hawryluk further discloses wherein said intake track (25) causing said air/fuel mixture vaporization is spaced apart from said combustion chamber (Annotated Figure; column 1, lines 50 – 54).
Regarding claim 7, Hawryluk discloses all of the structural limitations of claim 7.  As all of the structural limitations are disclosed, the system of Hawryluk is capable of heating the air/fuel mixture to 400°F and maintaining the air/fuel mixture at a temperature of above 225°F throughout said intake tract.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the system of Hawryluk is capable of heating the air/fuel mixture to 400°F and maintaining the air/fuel mixture at a temperature of above 225°F throughout said intake tract, Hawryluk discloses all of the limitations of claim 7.
Regarding claim 8, Hawryluk discloses all of the structural limitations of claim 8.  As all of the structural limitations are disclosed, the system of Hawryluk is capable of operating such that said air/fuel mixture departing said expansion chamber (26) is in a pure gaseous state.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the system of Hawryluk is capable of operating such that said air/fuel mixture departing said expansion chamber is in a pure gaseous state, Hawryluk discloses all of the limitations of claim 8.  In any event, Hawryluk further discloses wherein said air/fuel mixture departing said expansion chamber (26) is in a pure gaseous state (column 1, lines 50 – 54).

Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruger (U.S. Patent No. US 3,032,023).

    PNG
    media_image2.png
    487
    542
    media_image2.png
    Greyscale

	Regarding claim 1, Kruger discloses an apparatus for improving the efficiency of an internal combustion engine having a multi-stroke combustion chamber employing at least one inlet valve for receipt of a metered air/fuel mixture and at least one exhaust valve for discharge of spent air/fuel mixture, said improvement comprising an intake track (6) for receipt of said metered air/fuel mixture (from fuel tank 1) (Annotated Figure; column 1, lines 10 – 15 and 37 – 60; column 2, lines 12 – 29), said intake track (6) comprising a series of conductive tubes (tube) and elbows (elbow) to draw conductive heat from said exhaust for vaporization of said metered air/fuel mixture (Annotated Figure; column 2, lines 12 – 29), and an expansion chamber (23) positioned between said intake track (6) and said combustion chamber (Annotated Figure; column 2, lines 26 – 29).
	Kruger discloses all of the structural limitations of claim 1.  As all of the structural limitations are disclosed, at least one elbow of Kruger is capable of inhibiting suspended liquid fuel droplets from passing until vaporization, and said expansion chamber (23) is capable of delivering said metered vaporized air/fuel mixture to said combustion chamber above 225° F.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As at least one elbow of Kruger is capable of inhibiting suspended liquid fuel droplets from passing until vaporization, and said expansion chamber (23) is capable of delivering said metered vaporized air/fuel mixture to said combustion chamber above 225° F, Kruger discloses all of the limitations of claim 1.
	Regarding claim 4, Kruger further discloses wherein intake track (6) causing said air/fuel mixture vaporization is spaced apart from said combustion chamber (Figure; column 2, lines 12 – 29).
	Regarding claim 7, Kruger discloses all of the structural limitations of claim 7.  As all of the structural limitations are disclosed, the system of Kruger is capable of heating the air/fuel mixture to 400°F and maintaining the air/fuel mixture at a temperature of above 225°F throughout said intake tract.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the system of Kruger is capable of heating the air/fuel mixture to 400°F and maintaining the air/fuel mixture at a temperature of above 225°F throughout said intake tract, Kruger discloses all of the limitations of claim 7.
	Regarding claim 8, Kruger discloses all of the structural limitations of claim 8.  As all of the structural limitations are disclosed, the system of Kruger is capable of operating such that said air/fuel mixture departing said expansion chamber (23) is in a pure gaseous state.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the system of Kruger is capable of operating such that said air/fuel mixture departing said expansion chamber is in a pure gaseous state, Kruger discloses all of the limitations of claim 8.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of Hawryluk.
Regarding claim 2, Kruger discloses the claimed invention except for wherein said metered air/fuel mixture is provided by a carburetor.
Hawryluk is directed to an engine system.  Hawryluk specifically discloses wherein said metered air/fuel mixture is provided by a carburetor (20) (Annotated Figure; column 1, lines 46 – 54).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kruger wherein said metered air/fuel mixture is provided by a carburetor as taught by Hawryluk, as the references and the claimed invention are directed to engine systems.  As disclosed by Hawryluk, it is well known for the metered air/fuel mixture to be provided by a carburetor (Annotated Figure; column 1, lines 46 – 54).  Further, Kruger discloses a mechanism for providing the metered air/fuel mixture (Annotated Figure; column 1, lines 37 – 60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kruger wherein said metered air/fuel mixture is provided by a carburetor as taught by Hawryluk, as such a modification is merely the substitution of one known device for providing the metered air/fuel mixture (the carburetor of Hawryluk) for another known device for providing the metered air/fuel mixture (the mechanism of Kruger), and the results of such a substitution would have been predictable, namely, providing the air/fuel mixture.
Regarding claim 3, Hawryluk further discloses wherein fuel flow to said carburetor (20) is reduced in response to the increased vaporization of said air/fuel mixture (column 2, lines 25 – 35).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hawryluk in view of Chipperfield (U.S. Patent Application Publication No. US 2007/0193549 A1).
Regarding claim 5, Hawryluk discloses the claimed invention except for wherein said metered air/fuel mixture is provided by a fuel injector.
Chipperfield is directed to an engine system.  Chipperfield specifically discloses wherein said metered air/fuel mixture is provided by a fuel injector (140) (Figure 1; paragraph [0010]).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hawryluk wherein said metered air/fuel mixture is provided by a fuel injector as taught by Chipperfield, as the references and the claimed invention are directed to engine systems.  As disclosed by Chipperfield, it is well known for the metered air/fuel mixture to be provided by a fuel injector or a carburetor (paragraph [0010]).  Further, Hawryluk discloses providing the metered air/fuel mixture by a carburetor (20) (Figure 1; column 1, lines 46 – 54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hawryluk wherein said metered air/fuel mixture is provided by a fuel injector as taught by Chipperfield, as such a modification is merely the substitution of one known device for providing the metered air/fuel mixture (the fuel injector of Chipperfield) for another known device for providing the metered air/fuel mixture (the carburetor of Hawryluk), and the results of such a substitution would have been predictable, namely, providing the air/fuel mixture.
Regarding claim 6, Hawryluk further discloses wherein said metered air/fuel mixture is electrically controlled (Figures 1 and 3; Abstract; column 2, lines 25 – 35) and the amount of liquid fuel added to said injector reduced upon fuel vaporization (column 2, lines 25 – 35).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of Hawryluk and further in view of Chipperfield (U.S. Patent Application Publication No. US 2007/0193549 A1).
Regarding claim 5, Kruger discloses the claimed invention except for wherein said metered air/fuel mixture is provided by a fuel injector.
Chipperfield is directed to an engine system.  Chipperfield specifically discloses wherein said metered air/fuel mixture is provided by a fuel injector (140) (Figure 1; paragraph [0010]).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kruger wherein said metered air/fuel mixture is provided by a fuel injector as taught by Chipperfield, as the references and the claimed invention are directed to engine systems.  As disclosed by Chipperfield, it is well known for the metered air/fuel mixture to be provided by a fuel injector or a carburetor (paragraph [0010]).  Further, Kruger in view of Hawryluk discloses providing the metered air/fuel mixture by a carburetor (20) (Figure 1; column 1, lines 46 – 54 of Hawryluk).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kruger wherein said metered air/fuel mixture is provided by a fuel injector as taught by Chipperfield, as such a modification is merely the substitution of one known device for providing the metered air/fuel mixture (the fuel injector of Chipperfield) for another known device for providing the metered air/fuel mixture (the carburetor of Kruger as modified by Hawryluk), and the results of such a substitution would have been predictable, namely, providing the air/fuel mixture.
Regarding claim 6, Hawryluk further discloses wherein said metered air/fuel mixture is electrically controlled (Figures 1 and 3; Abstract; column 2, lines 25 – 35) and the amount of liquid fuel added to said injector reduced upon fuel vaporization (column 2, lines 25 – 35).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hawryluk.
Regarding claim 10, as best understood in view of the 112(b) issues noted above, Hawryluk discloses the claimed invention except for wherein the volume of the expansion chamber is about 1.5 times the displacement volume of said engine.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the volume of the expansion chamber to be about 1.5 times the displacement volume of said engine, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the system of Hawryluk would not operate differently with the claimed relationship between the volume of the expansion chamber and the displacement volume of the engine.  Further, the applicant places no criticality on the claimed relationship of the volume of the expansion chamber to be about 1.5 times the displacement volume of said engine.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kruger.
Regarding claim 10, as best understood in view of the 112(b) issues noted above, Kruger discloses the claimed invention except for wherein the volume of the expansion chamber is about 1.5 times the displacement volume of said engine.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the volume of the expansion chamber to be about 1.5 times the displacement volume of said engine, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the system of Kruger would not operate differently with the claimed relationship between the volume of the expansion chamber and the displacement volume of the engine.  Further, the applicant places no criticality on the claimed relationship of the volume of the expansion chamber to be about 1.5 times the displacement volume of said engine.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited references either alone or in combination discloses the combination of limitations specified in claim 9.  Specifically, wherein said intake track is further defined as a first right angle elbow directing the air/flow downwardly through a first vertically positioned conductor tube, a second right angle elbow coupled to a second conductor tube horizontally disposed, a third right angle elbow coupled to a vertically disposed third conductor tube extending upward to a height equal to or above the entrance tube, a fourth right angle elbow coupled to a fourth horizontally disposed conductor tube, a fifth right angle elbow coupled to a fifth vertically disposed conductor tube, a sixth right angle elbow coupled to a sixth horizontally disposed conductor tube, a seventh right angle elbow coupled to a seventh vertically disposed conductor tube, an eighth right angle elbow coupled to a eighth horizontally disposed conductor tube, a ninth right angle elbow coupled to a ninth vertically disposed conductor tube, and a tenth right angle elbow coupled to an extender tube for delivering the vaporized air/fuel mixture to the combustion chamber in combination with the limitations of independent claim 1 is not disclosed by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Accordingly, claims 1 – 8 and 10 are rejected and claim 9 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746